Citation Nr: 1047164	
Decision Date: 12/17/10    Archive Date: 12/22/10

DOCKET NO.  05-39 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 




INTRODUCTION

The Veteran had active service from July 1969 to February 1972.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, which granted the Veteran's claim of service 
connection for PTSD, and assigned a 50 percent initial rating 
effective December 2003.

The issue of a total disability rating based upon 
individual unemployability (TDIU) has been raised by the 
Veteran's September 2005 substantive appeal, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over this issue, and it is referred to the AOJ for 
appropriate action.  

The Veteran submitted an additional statement in August 2010.  
The statement indicates that there are no clinical records 
available except those already obtained by VA.  This statement 
does not require review by the agency of original jurisdiction 
(AOJ).  

In October 2010, the Board received what appear to be original 
clinical records from the Boulder (Colorado) Vet Center.  Those 
treatment records are duplicates of records already in the file 
when the December 2005 Supplemental Statement of the Case (SSOC) 
was issued, except for notations dated in September 2005 and 
October 2005.  The September 2005 note reflects that the Veteran 
requested a copy of prior clinical records.  In October 2005, the 
provider made a notation that the Veteran was transferring to the 
Denver (Colorado) Vet Center.  The September 2005 and October 
2005 reflect administrative actions only.  There is no 
information relevant to the issue on appeal in either of these 
notations, as there is no clinical information about the 
Veteran's PTSD or symptoms thereof.  

VA regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original jurisdiction 
for review and preparation of a SSOC unless this procedural right 
is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304 (2010).  However, as none of the additional evidence 
submitted to the Board is relevant to the issue on appeal, the 
Veteran will not be prejudiced by completion of appellate review 
of appellate review without review by the agency of original 
jurisdiction.  Waiver of the right to such review need not be 
requested from the Veteran, since the additional evidence is not 
relevant to the appeal.  Appellate review may proceed.

The claim for an initial evaluation in excess of 50 percent from 
September 30, 2005 is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Through September 29, 2005, the Veteran's service-connected PTSD 
was manifested by such symptoms as flat affect, circumstantial 
speech, flashbacks, nightmares, irritability, hypervigilance, and 
depressed mood; a Global Assessment of Function (GAF) score of 60 
was assigned.  


CONCLUSION OF LAW

Criteria for an increased evaluation in excess of 50 percent for 
PTSD are not met during the period through September 29, 2005.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2010); 38 C.F.R. §§ 4.125, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to an increased initial 
evaluation for his service-connected PTSD.  Before assessing the 
merits of the appeal, VA's duties to the claimant must be 
examined.  
VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's 
duties to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  

Duty to notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

Here, the Veteran is challenging an initial evaluation assigned 
following the grant of service connection for PTSD.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court 
of Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before the claim was granted was sufficient to assist 
the Veteran to obtain an award of service connection, VA's duty 
to notify in this case has been satisfied.  

Duty to assist

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service medical records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  In this case, the Veteran was afforded VA 
examination in September 2004, and submitted statements after 
that date which did not allege any change in symptomatology.  
Treatment records obtained by VA include Vet Center records.  The 
Veteran has specifically indicated that there are no other 
records available.    

Hence, no further notice or assistance to the Veteran is required 
to fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Appellate review may proceed.  

Claim for increased disability evaluation

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 38 
C.F.R. Part 4.
Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  

Requests for increased disability ratings require consideration 
of the medical evidence of record compared to the criteria in the 
VA Schedule for Rating Disabilities.  See 38 C.F.R., Part 4.  If 
the evidence for and against a claim is in equipoise, the claim 
will be granted.  

A rating that is assigned with a grant of service connection, 
such as the case in this appeal, must take into account all 
evidence of the nature and severity of the disability from the 
effective date of service connection.  Thus, the rating might be 
a "staged" rating, that is, one comprised of successive ratings 
reflecting variations in the disability's severity since the date 
of service connection.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  The Veteran's appeal for a higher initial evaluation for 
the disability at issue requires consideration of staged ratings.

Criteria for evaluating PTSD
PTSD is evaluated under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under The General Rating Formula for 
Mental Disorders at 38 C.F.R. § 4.130, a 30 percent rating is 
warranted where the evidence discloses occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events). 

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

To demonstrate entitlement to a 70 percent evaluation, the 
evidence must show deficiencies in most areas and such symptoms 
as suicidal ideation; obsessional rituals; speech intermittently 
illogical, obscure, or irrelevant; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene.  

Entitlement to a 100 percent schedular evaluation is warranted 
where there are such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation or own name.

The Court has noted that Global Assessment of Functioning (GAF) 
scores are scaled ratings reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed.) (DSM-IV).  VA's Rating 
Schedule employs nomenclature based upon the DSM-IV, which 
includes the GAF scale.  See 38 C.F.R. § 4.130.

A GAF score from 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning.  In 
such cases, the Veteran is generally functioning pretty well, 
with some meaningful interpersonal relationships.  GAF scores 
ranging from 51 to 60 reflect moderate symptoms.  Scores from 41 
to 50 reflect serious symptoms (suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  While important in assessing 
the level of impairment caused by psychiatric illness, the GAF 
score is not dispositive of the level of impairment cause by such 
illness.  Rather, it is considered in light of all of the 
evidence of record.  See Brambley v. Principi, 17 Vet. App. 20, 
26 (2003); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).

Facts

The Veteran sought service connection for PTSD in December 2003.  
In January 2004, the Veteran described dreams about death and a 
preoccupation with death.  Progress notes from the Boulder 
(Colorado) Vet Center dated from January 2004 through August 2005 
describe weekly counseling sessions.  The Veteran reported such 
symptoms as depression, difficulty handling grief, and anxiety.  
The Veteran also reported suicidal ideation without a clear plan.  
No GAF score assignment appears in the Vet Center records.  

VA examination was conducted in September 2004.  The Veteran 
reported such symptoms as flashbacks, nightmares, irritability, 
hypervigilance, irritability, depression, occasional panic 
attacks, and depressed mood.  The examiner stated that the 
Veteran had flat affect, circumstantial speech.  The Veteran 
worked as an independent film maker, but was not making much 
money from this occupation.  The family had declared bankruptcy a 
few years earlier.  There were marital and financial stresses.  
Logical thinking and decision-making were intact.  A Global 
Assessment of Function (GAF) score of 60 was assigned.

In a December 2004 statement, the Veteran disagreed with the 
assignment of a 50 percent evaluation for PTSD on the basis that 
his marriage was shaky, he had symptoms of anger and rage, and 
was unable to earn more money because he could not participate in 
the corporate world because of PTSD.  He contended that he was 
entitled to an increased rating because of the number of 
stressors he experienced.  

VA outpatient treatment records from March 2005 to August 2005 
disclose that the Veteran reported treatment for anxiety and 
depression.  In March 2005, a provider noted that that counseling 
and medication (Prozac) were effective and the Veteran was 
"doing quite well."  In May 2005, it was noted that the Veteran 
was "weaning down" on Prozac from 20 mg twice daily to 20 mg 
once daily.  

In a September 2005 statement, the Veteran indicated that he was 
unemployable.  He reported that he was struggling socially, was 
not in good health, and would have to declare bankruptcy.  

Analysis

A 50 percent evaluation, the evaluation currently assigned for 
the Veteran's PTSD, is warranted, since the evidence establishes 
that he has panic attacks at least occasionally and he has 
flattened affect and circumstantial speech.  Clinical records 
disclose disturbances of motivation and mood.  The Veteran has 
reported difficulty in establishing and maintaining effective 
work and social relationships.  

A 70 percent evaluation is warranted when symptoms such as 
suicidal ideation, obsessional rituals, illogical, obscure, or 
irrelevant speech, impaired impulse control (such as unprovoked 
irritability with periods of violence), spatial disorientation, 
or neglect of personal appearance and hygiene.  In this case, the 
examiner who conducted the September 2004 VA examination 
concluded that the Veteran had suicidal ideation in the past, but 
had not developed a plan.  Other VA providers or Vet Center 
providers indicating that the Veteran's thought of suicide were 
in the past.  If the Veteran displayed or engaged in obessional 
rituals through September 29, 2005, the Veteran did not report 
that symptoms, and no provider noted such symptoms.  The 
Veteran's written statements during the period from the 
submission of this claim, in December 2003, through September 29, 
2005 (statement attached to substantive appeal) establish that 
his written communications are not illogical, obscure, or 
irrelevant.  There is no indication of record that his verbal 
communications are illogical, obscure, or irrelevant.  

The Veteran has reported that there were times when he neglected 
his personal appearance and hygiene, especially during service.  
However, there is no evidence that the Veteran neglected his 
personal appearance and hygiene from the date of submissions of 
the claim for service connection for PTSD in December 2003 
through September 29, 2005.  As the evaluation is based on the 
symptoms during the period evaluated, not symptoms displayed 
prior to the pendency of the appeal, the past neglect of hygiene 
or appearance cannot serve as a factual basis for an evaluation 
in excess of 50 percent during the period addressed in this 
decision.  

During the period through September 29, 2005, only one GAF score 
is of record.  That GAF score, 60, is consistent with a 30 
percent evaluation rather than a 50 percent evaluation.  However, 
given the variety of symptoms displayed or reported by the 
Veteran, the Board does not disagree with the 50 percent 
evaluation assigned.  The Veteran himself indicated no additional 
symptoms or increased severity of symptoms in his September 29, 
2005 statement.  The statement signed by the Veteran on September 
29, 2005, and received by VA in November 2005, is the last 
evidence of record of any type prior to an April 2010 report of 
VA examination.  The Board finds that there is no evidence which 
warrants an evaluation in excess of 50 percent at any time 
through September 29, 2005.

Finally, the Board also has considered whether the factors for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) are 
present during the period addressed in this decision.  In 
exceptional cases where schedular ratings are found to be 
inadequate, consideration of an extraschedular rating is made.  
38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for 
determining whether an extraschedular rating is appropriate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a 
comparison between the level of severity and symptomatology of 
the Veteran's service-connected disability and the established 
criteria found in the rating schedule to determine whether the 
Veteran's disability picture is adequately contemplated by the 
rating schedule.  Id.  If not, the second step is to determine 
whether the claimant's exceptional disability picture exhibits 
other related factors identified in the regulations as 
"governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) 
(governing norms include marked interference with employment and 
frequent periods of hospitalization).  If the factors of step two 
are found to exist, the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extraschedular rating.  Id. 

In this case, there has been no showing that the Veteran's 
disability picture for his PTSD could not be contemplated 
adequately by the applicable schedular rating criteria discussed 
above.  The criteria provide for higher ratings, but, as has been 
explained thoroughly herein, the record establishes that the 
Veteran does not meet any criterion for a higher evaluation.  The 
Board acknowledges the Veteran's contention that he was exposed 
to many stressors in service.  However, the Board is constrained 
by the law and regulations governing Veterans' benefits, which 
authorize the Board only to base ratings on symptoms presented 
during the period evaluated.  

Given that the applicable schedular rating criteria are adequate 
to address the Veteran's symptoms during the period of the 
pendency of this appeal, the Board need not consider further the 
possibility of an extraschedular rating.  See Thun, 22 Vet. App. 
at 111.  To the extent that unemployability should be considered, 
the Board notes that the specific issue of unemployability is 
addressed in the Introduction, above, and is REFERRED to the 
agency of original jurisdiction.  

The evidence establishes that the Veteran does not meet any 
criterion for an evaluation in excess of 50 percent for PTSD 
through September 29, 2005.  As the preponderance of the evidence 
is against an evaluation in excess of 50 percent, the benefit of 
the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 
49, 58 (1991).  The claim for a rating in excess of 50 percent 
for PTSD, through September 29, 2005, is denied.


ORDER

The appeal for an initial evaluation in excess of 50 percent 
through September 29, 2005, is denied. 


REMAND

The Veteran was afforded VA examination in March 2010.  The 
Veteran has submitted a May 2010 statement from a private medical 
provider who has opined that the March 2010 VA examination was 
inadequate because the report did not address symptoms the 
Veteran manifested during private treatment.  In view of this 
clinical statement, the Veteran must be afforded another VA 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain records from September 29, 2005 to the 
present for any private treatment rendered by 
C.N., LCSW, who submitted a May 2010 statement on 
behalf of the Veteran. 

2.  Ask the Veteran whether he has been treated 
by any non-VA providers other than C.N., LCSW, 
since September 29, 2005.  Obtain any identified 
records.

3.  Ask the Veteran to identify EACH and EVERY VA 
facility at which he has obtained VA treatment 
from September 30, 2005.  Obtain the Veteran's VA 
clinical records from each facility since 
September 29, 2005.  Additionally, obtain the 
computerized list of all VA appointments or 
telephone triage from each facility, and 
associate a copy of that list with the claims 
file.    

4.  Afford the Veteran an opportunity to submit 
statements from individuals who may have had an 
opportunity to observe his symptoms.  The Veteran 
should also be afforded the opportunity to submit 
financial records, records from fellow employees, 
supervisors, clients, or others who may have had 
an opportunity to observe the Veteran's symptoms 
during the period from September 30, 2005, to the 
present.

5.  Afford the Veteran VA psychiatric examination 
as necessary to develop medical evidence of the 
current severity of PTSD, and to obtain opinion 
as to severity of PTSD from September 30, 2005, 
to the present.  The claims folder and a copy of 
this Remand should be made available to the 
examiner(s) for review in connection with each 
examination.  The examiner(s) should obtain a 
complete history from the Veteran and review the 
entire claims file.  The examiner(s) should 
indicate that such review was performed.  Any 
tests or studies deemed necessary for an accurate 
assessment should be conducted, and the results 
should be associated with the claims file and 
discussed in the examination report.  The 
examination report should include a detailed 
account of all pathology found to be present.  

(i) The examiner(s) should describe the Veteran's 
current symptoms.  In particular, the examiner 
should discuss factors set out in a May 2010 
clinical statement from CN, LCSW.  The 
examination report should include specific 
assessment of anger, irritability, rage, road 
rage, or unprovoked violence, including intensity 
and frequency.  The examiner(s) should assess the 
Veteran's social interactions, including though 
interviews with others, if necessary and 
available.  A GAF score should be assigned for 
current functioning.  
      (ii) The examiner(s) should provide an 
opinion as to the appropriate GAF score or scores 
during each period of variation in GAF and 
functioning beginning from September 30, 2005.  
The examiner(s) should provide an opinion as to 
whether there was any period from September 30, 
2005, during which the Veteran had an apparent 
exacerbation of symptoms of PTSD in excess of 
those currently manifested or in excess of those 
manifested prior to September 30, 2005.  

In answering each question, the examiner(s) must 
comment on the Veteran's lay statements as to 
severity of symptoms of PTSD.  The rationale for 
all opinions expressed should be provided in a 
legible report.  If any requested opinion cannot 
be provided without resort to pure speculation, 
the examiner should so indicate.  The examiner(s) 
should state the reason why speculation would be 
required in this case (e.g., if the requested 
determination is beyond the scope of current 
medical knowledge, actual causation cannot be 
selected from multiple potential causes, etc.).  
If the examiner(s) is unable to reach an opinion 
because there are insufficient facts or data 
within the claims file, the examiner should 
identify the relevant testing, specialist's 
opinion, or other information needed to provide 
the requested opinion.  After development and an 
attempt to obtain the identified information, the 
claims file should be returned to the examiner 
for an updated opinion.  

5.  After completing the above actions, and any 
other development as may be indicated by any 
response received as a consequence of the actions 
taken in the paragraphs above, readjudicate the 
claim on appeal.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his representative.  
After the Veteran and his representative have had 
an adequate opportunity to respond, the appeal 
should be returned to the Board for appellate 
review, if appropriate

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


